Citation Nr: 0504697	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-30 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his professional counselor


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for post 
traumatic stress disorder (PTSD) and awarded a 30 percent 
rating, effective April 17, 2002.  In an August 2003 rating 
decision, the RO assigned an earlier effective date of April 
17, 2001 for service-connected PTSD.  In December 2004, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

After the case was certified to the Board, the veteran 
submitted additional evidence received by the Board in 
December 2004 and January 2005.  Although the RO did not 
review this evidence, the veteran submitted correspondence, 
in which he waived his right to RO consideration of the 
additional evidence.  Thus, this case is properly before the 
Board.

The veteran has presented medical evidence to suggest that he 
suffers from brain atrophy due to his service-connected PTSD.  
(See VA Form 9; May 2000 radiology report; and December 2004 
psychiatrist correspondence).  The Board refers this issue to 
the RO so that the proper procedures and regulations can be 
followed for informal claims.


FINDINGS OF FACT

The most probative evidence of record shows that the 
veteran's PTSD is manifested primarily by symptoms of 
decreased motivation; hypervigilance; anxiety; inability to 
focus on work or daily activities; difficulty sleeping; 
marked irritability and agitation; incapacity to function 
effectively in social interactions, including in family 
relationships; suicidal ideation; auditory hallucinations; 
poor hygiene; obsessive rituals; and disorientation to time.  
The most probative evidence of record also shows that his 
Global Assessment of Functioning (GAF) scores range from 30 
to 35.    

CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.125, 4.126, 4.130, 4.132, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2002, the RO granted service connection for PTSD 
and awarded a 30 percent evaluation, effective April 17, 
2002.  The veteran appeals this action, contending that he 
should be entitled to a 100 disability rating for his 
service-connected PTSD.  In August 2003, the RO assigned an 
earlier effective date of April 17, 2001 for the service-
connected PTSD.

The veteran submitted June 2003 correspondence, in which he 
states that he has two sons in the service and can hardly 
function at anything because he worries all the time.  He 
states that he cannot sleep, eat, or concentrate and has 
trouble remembering things.  He also notes that he still has 
terrible nightmares and anxiety from his experiences while 
serving in Vietnam.  

In a December 2004 Board hearing, the veteran testified that 
immediately after his service in Vietnam, he started having 
problems with PTSD, though he did not know what it was at the 
time.  He notes that he becomes startled during thunderstorms 
and has to avoid fireworks and large crowds.  He states that 
even after having his antidepressant medication switched, he 
still has suicidal thoughts once in a while.  He also notes 
that he cannot work because when things get too hectic, he 
shuts down.  He states that the last time he worked was in 
2000.  He notes that he has two daughters living with him, 
ages 19 and 22, and that when they argue, he has to walk out 
of the house and just go for a walk.  He notes that he 
freezes up, shuts down, and cannot even think.  He states 
that he cannot handle any kind of stress, and does not do 
much with his daughters or have the ability to cope with his 
sons being in the military.  He also states that he checks 
the doors and windows three times at night, and will 
sometimes sleep for only three hours before he gets up to 
check them again.  He will check to see if everyone is in the 
house, and look out the back and front of the house to make 
sure everything is fine.  He also states that once while 
helping his son paint on the roof, he lost concentration and 
fell off of the roof.  He notes that he loses concentration 
three times a week depending on the stress environment.  

In sum, the veteran contends that his service-connected PTSD 
warrants a 100 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  Under Diagnostic Code 9411, a 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
A GAF score of 21-30 indicates that behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF score of 31-40 is defined as some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood, (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school).  A GAF score of 41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).    

Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty.  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), the U.S. Court of Appeals for Veterans 
Claims ("Court") recognized the importance of the GAF score 
and the interpretations of the score.

A May 2000 progress note shows a history of fatigue for the 
past two years, which seems to be getting worse.  The note 
shows the veteran's reports of depressed moods, feeling like 
he wants to cry, hot flashes, sweats, decreased appetite, 
hopelessness, worthlessness, and decreased motivation.  It 
was also noted that the veteran denied insomnia, but admitted 
to taking over-the-counter sleep aids every night.  The 
veteran reported that he worked swing shifts at the local VA, 
and worked construction on weekends.  The diagnosis included 
fatigue; and differential included depression, noted as high 
on list.

A June 2000 progress note indicates that the veteran quit his 
job working night shifts at the local VA and feels a lot 
better, with less fatigue and depression.  The diagnosis was 
fatigue and depressive symptoms, improved with some lifestyle 
changes.

In February 2002, a private professional counselor submitted 
written correspondence, in which she stated that for the past 
10 years, she has worked with the veteran and various members 
of the veteran's family.  She notes that she has direct 
knowledge of his ongoing mental disabilities, which include 
hypervigilance, anxiety, and the inability to relax or lower 
stress levels.  She observed that during conversations about 
emotional issues, he has recurring thoughts and flashbacks of 
his shattering experiences in Vietnam, and that he dwells on 
his need to feel safe.  The veteran related to her that he is 
easily startled by loud noises or visions, and that triggers 
include noisy restaurants, being in small confined groups 
like in gymnasiums and grocery stores, people arguing, and 
news about wars or other destructive events, such as 
tornadoes.  She notes that all of these triggers send off a 
chain reaction in his mind of Vietnam bombings or threats and 
inhibit his ability to react without fear or anxiety.  The 
veteran is reported to feel hopeless and unable to focus on 
work or daily activities, and experience ongoing despair and 
difficulty sleeping because of nightmares of the war.  She 
found the veteran extremely protective of his family and 
irritable when pressed about making decisions.

An acquaintance of the veteran submitted February 2002 
correspondence, on which she states that she has known the 
veteran for four years and has witnessed his difficulty in 
functioning normally.  She notes that when put into a 
stressful situation, he becomes tense all over; his voice and 
speech becomes lower and more difficult to hear; his 
breathing becomes loud; and sometimes, he becomes physically 
ill.  She states that his stressors include loud music, loud 
noises, problems at school with his children, children 
yelling and fighting, large crowds, and traffic.  She notes 
that eventually with enough of these stressors, he shuts 
down.  She also notes that he has trouble with his memory, as 
far as remembering what he was doing, or where he was going.  
She states that even an appointment downtown can trigger 
stress and tension.

On March 2002 correspondence, a private psychologist stated 
that he initially evaluated and treated the veteran in 
November 2000, at which time, the veteran had significant 
levels of anxiety and depression.  He also stated that since 
that time, he has administered ongoing psychotherapy 
treatment.  He noted that the veteran has long-term problems 
with adjustment since his return from Vietnam, including 
continued symptomatology of post traumatic stress, i.e., 
anxiety; recurrent, intrusive, distressing recollections of 
Vietnam; recurrent, distressing dreams; hypervigilance; a 
marked sleep disturbance; difficulty concentrating and 
focusing; marked irritability and agitation; and numerous 
episodes of severe depression.  The established diagnosis was 
major depression, recurrent (DSM IV 296.30) with anxiety, 
chronic pain problems, severe breathing difficulties; and 
PTSD (DSM IV 309.81).  The GAF score was a 35 with 
impairments in reality testing, major impairments in 
vocational capacities, significant interpersonal 
difficulties, and severe mood and thought disturbances.  The 
psychologist found continuous, severe, identifiable 
impairments, which clearly compromise the veteran's capacity 
to function effectively in social interactions.  He also 
found the veteran to be easily irritated and to socially 
withdraw even under minimal stress.  He found the veteran 
independent in activities of daily living, except for 
lifting, bending or twisting when performing household 
chores, and found deterioration in strength and endurance.  
There were noted concentration, attention, and breathing 
difficulties.  It was also noted that chronic fatigue makes 
it impossible for him to perform activities within a 
schedule, attend tasks from beginning to end, or sustain any 
competitive work routine.  The veteran was found to be 
extremely vulnerable to stress, and it was noted that the 
usual stressors of the work place would exacerbate both 
physical and emotional impairments.  The psychologist found 
it clearly reasonable to conclude that the veteran's 
multiple, severe impairments converge to prevent him from 
participating in any substantial gainful employment.  He also 
found the veteran to be totally and permanently disabled. 

On a May 2002 VA examination report, the veteran stated that 
he had some difficulties with nightmares, which occur on a 
very sporadic basis and in response to what might be going on 
in the world or in his life at the time.  He noted that the 
nightmares are generally about rockets and mortar attacks and 
about guys screaming and yelling.  He also noted that he has 
trouble falling and staying asleep.  He described himself as 
constantly on edge, anxious, and vigilant.  He stated that he 
likes to sit with his back to the wall, does not like to be 
around crowds or people in general, and has been 
overprotective of his children.  He found himself to be 
socially withdrawn, irritable, and unable to tolerate stress 
or strain of any type.  He stated that he believes this is 
why he has failed at almost every job and gone through four 
marriages.  He also stated that he thinks about the war on a 
daily basis and becomes startled with loud noises or sudden 
approaches.  He noted that he is essentially a full-time 
homemaker and parent, and does not do anything for fun except 
read.

The May 2002 VA examiner found the veteran alert, oriented in 
all three spheres, and in good contact with routine aspects 
of reality with no signs or symptoms of psychosis.  He found 
that the veteran tended to speak in normal tones, but his 
rhythm and rate were somewhat accelerated in keeping with an 
overall clinical evaluation of moderate anxiety and 
discomfort with the interview.  He found the veteran anxious, 
which the veteran indicated, and with sweaty palms.  The 
conversation was reported as generally relevant, coherent, 
goal-directed, and organized.  The veteran was found to be 
well able to outline his history in detail and explain 
himself in a logical way.  The veteran's affect appeared 
responsive, but frustrated and sad over some of the things 
that had occurred in his life.  The veteran also complained 
about a generalized type of anxiety and dreaded that 
something bad was going to happen.  The examiner found the 
memory and intellect intact and probably of above average 
capacity.  No major impediments in insight or judgment were 
noted.  The diagnoses included Axis I: PTSD, chronic, 
moderate intensity; Axis I: generalized anxiety disorder, 
chronic, moderate to moderately severe (only partly related 
to PTSD); Axis IV: major stressors are worries about his 
children, a generalized anxiety about the world, moderate 
PTSD symptoms, and multiple medical problems with chronic 
pain syndrome; and Axis V: GAF score of approximately 50.  
The examiner noted that his GAF score is with specific 
reference to the veteran's PTSD, which presents moderate 
impairment in social, occupational and emotional-
psychological adaptability.  He also noted that the veteran's 
PTSD probably has been responsible for the difficulties that 
he has had in his life and his marriages.  Last, the examiner 
found the veteran competent to handle his own funds.

On the October 2003 VA Form 9, the veteran's professional 
counselor stated that the veteran is at least 95 percent 
bound to his room, has auditory hallucinations of a female 
speaking to him, poor hygiene, significant weight, and is 
often disoriented to time.  She also noted that he has an 
obsession that compels him to be in his room by 6 p.m., and 
that later he obsessively lights candles and communicates to 
psychics.  Last, she noted that his extreme unpredictable 
irritability and poor impulse control make family life 
difficult.

The private psychologist submitted December 2004 
correspondence, in which he again noted that he had treated 
the veteran since November 2000 for significant levels of 
emotional distress.  He noted that the veteran continues to 
experience severe identifiable impairments with recent 
episodes of severe regression.  He also stated that the 
veteran remains extremely vulnerable to stress, with 
multiple, severe impairments converging to prevent him from 
participating in any substantial gainful employment.  He 
noted that independent psychotherapy, concurrent with anti-
anxiety and anti-depressant medications are to be maintained 
as reasonable and necessary.  The examiner continued the 
diagnoses of major depression, recurrent with anxiety, 
chronic pain problems, severe breathing difficulties, and 
PTSD.  He also continued the GAF score of 35, noting 
impairments in reality testing, major impairments in 
vocational capacities, significant interpersonal 
difficulties, and severe mood and thought disturbances.

In December 2004, a private psychiatrist submitted 
correspondence, in which he stated that he had treated the 
veteran with medication since September 2003 with a primary 
diagnosis of PTSD.  He noted that he began treatment with 
anti-depressants, and after the veteran expressed suicidal 
thought, had his anti-depressant medication changed.  He 
noted that the veteran's ability to concentrate has become so 
poor, that he has had several near fatal accidents.  The 
diagnosis was Axis I: PTSD, chronic, major depression, 
recurrent;  Axis IV: primary support system, economic 
problems, occupational stressors; and Axis V: a GAF score of 
30.  

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's PTSD symptoms result in deficiencies that 
more closely resemble the criteria for a 100 percent 
evaluation.  This is based primarily on the medical findings 
showing that the veteran has auditory hallucinations and poor 
hygiene, and is often disoriented to time.  These findings 
are also consistent and are corroborated by the GAF scores of 
21-30 and 31-40.  

The Board notes that the findings from the veteran's ongoing 
treatment markedly differ from the May 2002 VA examination.  
The May 2002 VA examiner found the veteran in good contact 
with routine aspects of reality with no signs or symptoms of 
psychosis, and memory intact.  He also found a GAF score of 
approximately 50.  The VA examiner noted that his GAF score 
is with specific reference to the veteran's PTSD, which 
presents moderate impairment in social, occupational and 
emotional-psychological adaptability.  As noted, however, the 
veteran's professional counselor found the veteran 95 percent 
bound to his room, suffering from hallucinations and poor 
hygiene, and disoriented to time.  Moreover, in a December 
2004 statement, the veteran's private psychologist, who has 
treated him since 2000, found his GAF score to be 35, noting 
impairments in reality testing, major impairments in 
occupational capacities, significant interpersonal 
difficulties, and severe mood and thought disturbances.  He 
also found the veteran to be totally and permanently 
disabled.    

Upon review, the majority of evidence supports the findings 
of more severe impairment, including hallucinations, 
disorientation to time, and inability to function in almost 
all areas (e.g., stays in bed all day; no job, home, or 
friends).  The evidence shows at minimum, some impairment in 
reality testing, and major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood, (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  Thus, the Board resolves any doubt 
in the veteran's favor and finds that his level of disability 
more closely approximates a total schedular evaluation for 
PTSD.  See 38 C.F.R. § 4.7.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, as the veteran 
already has been awarded the maximum schedular evaluation for 
PTSD, "staged ratings" are inapplicable to this case.

The Board also has considered the veteran's claim with 
respect to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue which would result 
from a remand solely to allow the RO to apply the VCAA would 
not be justified.


ORDER

Entitlement to an initial evaluation of 100 percent for 
service-connected PTSD is granted, subject to the rules and 
monetary benefits.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


